Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 1 of 38 PAGEID #: 1998




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

United States of America,

                Plaintiff,                              Case No. 1:18cr088

                v.                                      Judge Michael R. Barrett

Saad Sakkal, M.D.,

                Defendant.
                                               ORDER

         This matter is before the Court on Defendant’s Motion for Judgment of Acquittal

(Docs. 61, 62 (brief)), timely filed on April 14, 2019, 1 which the United States opposes

(Doc. 63). This matter is also before the Court on Defendant’s Motion for a New Trial

(Doc. 64), timely filed on April 19, 2019, 2 as supplemented (Docs. 75, 87), which the

United States opposes (Doc. 86). An evidentiary hearing as to the Motion for a New

Trial, as supplemented and specifically on the issue of ineffective assistance of counsel,

was held on March 2 and 4, 2020. Post-hearing briefs were subsequently received.

(See Docs. 91, 92, 93). For the reasons that follow, both Defendant’s Motion for

Judgment of Acquittal and Defendant’s Motion for a New Trial will be DENIED.

    I.      BACKGROUND

         Defendant was charged with 32 counts of unlawfully dispensing or distributing a

controlled substance in violation of 21 U.S.C. § 841(a)(1). Counts 1 through 30

pertained to specific incidents of prescriptions issued to 20 different patients.


1 A jury verdict was returned against Defendant on April 11, 2019. (Doc. 59). “A defendant may move for

a judgment of acquittal, or renew such a motion, within 14 days after a guilty verdict or after the court
discharges the jury, whichever is later.” Fed. R. Crim. P. 29(c)(1).
2 “Any motion for a new trial grounded on any reason other than newly discovered evidence must be filed

within 14 days after the verdict or finding of guilty.” Fed. R. Crim. P. 33(b)(2).

                                                    1
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 2 of 38 PAGEID #: 1999




Counts 31 and 32 (“death specification counts”) pertained to specific incidents of

prescriptions regarding 2 different patients, both of whom died. Defendant also was

charged with 7 counts (Counts 33 through 39) of knowingly using a registration of

another person, Lori Elahee-Lee, in violation of 21 U.S.C. § 843(a)(2). The jury

returned a verdict of guilty on Counts 1 through 32 and Counts 33 through 38, and not

guilty on Count 39. (Doc. 59).

          Defendant was initially represented by retained counsel Mitchell W. Allen. (Doc.

8). On September 17, 2018, retained counsel Richard J. Goldberg entered his

appearance. (Doc. 27). Mr. Goldberg represented Defendant at trial and later filed the

pending Motion for Judgment of Acquittal and the original Motion for a New Trial. Mr.

Allen, however, filed Defendant’s Supplement to His Motion for a New Trial (Doc. 75) on

June 21, 2019, 3 alleging ineffective assistance of trial counsel as to Mr. Goldberg.

Thereafter, on June 25, 2019, Mr. Goldberg filed a Motion to Withdraw as Counsel

(Doc. 78), which this Court granted (see 06/25/2019 Minute Entry and 06/26/2019

Notation Order). By agreement, the issues surrounding the scope of the waiver of the

attorney-client privilege and the scope of discovery underlying the ineffective assistance

claims were referred to the Magistrate Judge for review and disposition. (See

09/04/2019, 09/30/2019 & 10/29/2019 Minute Entries, Docs. 81–85).

          As stated, an evidentiary hearing as to Defendant’s Motion for a New Trial,

specifically on the issue of ineffective assistance of counsel, was held on March 2 and

4, 2020.




3   Mr. Allen has filed all subsequent briefs on Defendant’s behalf.

                                                        2
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 3 of 38 PAGEID #: 2000




    II.      MOTION FOR JUDGMENT OF ACQUITTAL

          In Counts 33 through 38, Defendant was convicted of using the registration of

another person, nurse practitioner Loree Elahee-Lee, while dispensing controlled

substances via electronic prescriptions. In support of acquittal, Defendant argues that

there was no testimony that he actually signed the prescriptions. (Doc. 61 at PageID

420). Further, Defendant was convicted as to the death specification in Count 2 (Count

31) yet acquitted as to the one in Count 4 (Count 32). As to both, though, the coroner

testified that the deaths were each accidental and as a result of multiple drug toxicity.

And, save for an autopsy performed on the patient described in Count 2 (Patient 1), but

not on the patient described in Count 4 (Patient 2), the “inconsistent” verdict “makes no

sense.” (Id. at PageID 421). Finally, and concerning the remaining counts, there was

insufficient evidence that Defendant prescribed the controlled substances “without a

legitimate medical purpose in the ordinary course of professional practice.” (Id. at

PageID 422). 4

          The United States correctly sets forth the standard of review for a motion for a

judgment of acquittal:

             The court must ask whether “any rational trier of fact could have
             found the essential elements of the crime beyond a reasonable
             doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) [emphasis
             in original]; accord United States v. Caseer, 399 F.3d 828, 840
             (6th Cir. 2005). In that inquiry, the court must view all evidence
             in the light most favorable to the Government and draw all
             inferences in favor of the Government. United States v. Driver,
             535 F.3d 424, 428–29 (6th Cir. 2008). The court “neither
             independently weighs the evidence, nor judges the credibility of
             the witnesses who testified at trial.” United States v. Hughes,
             505 F.3d 578, 592 (6th Cir. 2007) (internal quotation marks
             omitted).

4 A prescription for a controlled substance “must be issued for a legitimate medical purpose by an
individual practitioner acting in the usual course of his professional practice.” 21 C.F.R. § 1306.04(a).

                                                      3
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 4 of 38 PAGEID #: 2001




(Doc. 63 at PageID 429–30). And, under this standard of review, no aspect of

Defendant’s Motion is well-taken.

        Regarding Counts 33 through 38, the prescriptions at issue bore the signature

“Saad Sakkal.” Ms. Elahee-Lee testified that she did not sign, or otherwise authorize,

any of the prescriptions, yet they ended up on her OARRS report 5 rather than on

Defendant’s OARRS report. She also testified that she left Lindenwald Medical

Associates in May 2015, well before the prescriptions were issued in 2016. And, at the

time the prescriptions were issued, Defendant was the only provider issuing

prescriptions at Lindenwald, and only a physician could enter medications into

Lindenwald’s EMR system in order to generate a prescription. As for the signature

match, there were numerous examples of Defendant’s signature in the medical records

regarding Patients 1 through 20 available for comparison, as well as a legal document

signed by Defendant under penalty of perjury that was identified by Defendant’s son.

Viewing this circumstantial evidence in a light most favorable to the United States, a

rational jury most certainly could infer and find that Defendant signed the prescriptions. 6

        Regarding Count 2, the Court notes, preliminarily, that a sufficiency-of-the-

evidence claim “should not be confused with the problems caused by inconsistent




5 The Ohio Automated Rx Reporting System (“OARRS”) is a prescription monitoring system. United
States v. Temeck, No. 1:17cr050, 2018 WL 3609503, at *1 (S.D. Ohio July 27, 2018). When a
prescription for a controlled substance is filled, the pharmacist enters information about the patient and
the prescription into a database. Id. Both law enforcement and healthcare professionals have access to
the database. Id. Law enforcement uses the information to prevent diversion of prescriptions for
controlled substances. Id. Healthcare professionals use the information to monitor a patient’s
prescriptions for controlled substances. Id.
6 Defendant was acquitted on Count 39, testament that the jury carefully weighed the evidence as to each

of these seven counts.

                                                    4
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 5 of 38 PAGEID #: 2002




verdicts.” United States v. Powell, 469 U.S. 57, 67 (1984). The Supreme Court

explains:

       Sufficiency-of-the-evidence review involves assessment by the
       courts of whether the evidence adduced at trial could support any
       rational determination of guilty beyond a reasonable doubt. This
       review should be independent of the jury’s determination that
       evidence on another count was insufficient. The Government must
       convince the jury with its proof, and must also satisfy the courts that
       given this proof the jury could rationally have reached a verdict of
       guilty beyond a reasonable doubt. We do not believe that further
       safeguards against jury irrationality are necessary.

Id. (internal citations omitted). In and of themselves, then, inconsistent verdict claims

generally are held to be not reviewable. United States v. Stetler, 526 F. App’x 631, 635

(6th Cir. 2013) (citing United States v. Lawrence, 555 F.3d 254, 262 (6th Cir. 2009)).

Nonetheless, the United States argues that the verdicts on the death specifications

were not inconsistent, and more critically, viewing the evidence in the light most

favorable to the government, a rational jury could have convicted vis-à-vis Patient 1.

The Court agrees.

       Patient 1 and Patient 2 presented with different medical histories and had

different comorbidities. As Defendant points out, an autopsy was performed on Patient

1, ruling out other possible causes of death. (See Doc. 70 at PageID 1077 (4-39:1–7)).

No autopsy was performed on Patient 2, who had specific heart issues that could have

led to a fatal heart attack, as pathologist James W. Swinehart allowed on cross-

examination. (Id. at PageID 1078 (4-40:4–8), 1092–93 (4-54:14–4-55:1)). Further, the

controlled substances that were charged for Patient 2 were within therapeutic limits.

While she had a highly-elevated amount of Prozac in her system at the time of death

(see id. at PageID 1090 (4-52:1–23)), there was no testimony as to the effect this might



                                             5
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 6 of 38 PAGEID #: 2003




have on her. In contrast, the controlled substances that were charged for Patient 1

were highly elevated in her system (see id. at PageID 1077 (4-39:8–21)), and there was

testimony that such combinations could lead to respiratory depression.

          Regarding the remaining counts, defense counsel acknowledges the

“overwhelming” amount of evidence “that Dr. Sakkal practiced bad medicine,

specifically, with his prescribing habits.” (Doc. 61 at PageID 422). Contrary to the

defense argument that “a bad doctor does not equate to being a drug dealer” (see id.),

the United States introduced ample evidence regarding intent. Defendant repeatedly

dismissed warnings about his behavior from multiple sources, including from

Lindenwald employees and its EMR system, outside pharmacies, and the patients

themselves. In this circumstance, a jury easily could find that Defendant’s prescribing

habits were at odds with any “legitimate medical purpose.”

   III.      MOTION FOR A NEW TRIAL

          “Upon the defendant’s motion, the court may vacate any judgment and grant a

new trial if the interest of justice so requires.” Fed. R. Crim. P. 33(a). “A violation of [a

defendant’s] Sixth Amendment right to effective assistance of counsel clearly meets [the

interest-of-justice] standard.” United States v. Soto, 794 F.3d 635, 645 (6th Cir. 2015)

(quoting United States v. Munoz, 605 F.3d 359, 373 (6th Cir. 2010)).

          The United States correctly sets forth the standard of review for ineffective

assistance of counsel:

             The governing standard for ineffective assistance of counsel is
             set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct.
             2052, 80 L.Ed.2d 674 (1984), which requires that the assistance
             was “so defective as to require reversal of a conviction.” There
             are two components to the Strickland standard. The defendant



                                                6
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 7 of 38 PAGEID #: 2004




          must show: (1) that counsel’s performance was deficient; and
          (2) that the defendant was prejudiced. Soto, 794 F.3d at 646.

          An attorney’s performance is deficient if it falls below an
          objective standard of reasonableness. Id. The Court must
          ignore hindsight and “evaluate the conduct from counsel's
          perspective at the time. Because of the difficulties inherent in
          making the evaluation, a court must indulge a strong
          presumption that counsel’s conduct falls within a wide range of
          reasonable professional assistance; that is, the defendant must
          overcome the presumption that, under the circumstances, the
          challenged action “might be considered sound trial strategy.”
          Strickland, 466 U.S. at 689.

(Government’s [Prehearing] Memorandum, Doc. 86 at PageID 1848–49). “Failure to

make the required showing of either deficient performance or sufficient prejudice defeat

the ineffectiveness claim.” Strickland, 466 U.S. at 700 (emphasis added).

       Defendant’s ineffective assistance of counsel claim is two-fold. He contends that

Mr. Goldberg “misunderstood” the elements of 21 U.S.C. § 841(a)(1). This

misunderstanding led to him giving Defendant a false impression of an assured acquittal

and thus an inability to rationally consider a plea offer. Further, Mr. Goldberg’s

misunderstanding in turn informed an unsuccessful trial strategy, which included

decisions to not present expert testimony and to advise against Defendant testifying.

Defendant contends also that Mr. Goldberg failed to inform him, until the morning of trial

on April 1, 2019, about the tender of a plea offer from the United States on March 20,

2019. Moreover, when given the opportunity to discuss the offer the day of trial, Mr.

Goldberg failed to tell Defendant whether he should accept it.

       Five witnesses testified at the two-day evidentiary hearing: Mr. Goldberg;

Defendant; and Defendant’s son, daughter, and son-in-law. The Court will review and

break down the testimony—largely emphasizing Mr. Goldberg’s—as it relates to these

areas of inquiry.
                                             7
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 8 of 38 PAGEID #: 2005




   A. Trial Strategy

   1. Theory of the Case

       On October 22, 2018, approximately one month after he was retained, Mr.

Goldberg wrote Defendant a multi-page letter. (Defendant’s Exh. 7). He noted that

“acquittal on all of the charges” was “the number one goal” and outlined two theories of

the case. (Id. at 1). He bluntly observed, “The expert for the government will give his

opinion that you acted outside the scope of a medical practice and not for legitimate

medical purposes.” (Id.). With this in mind, along with various cross-examination

liabilities, Mr. Goldberg recommended “conced[ing] everything the government is

saying, including their expert.” (Id. at 3). “The real question is whether you acted with a

legitimate medical purpose. This is where we need to focus.” (Id. (emphasis in

original)). He continued:

       There are no guidelines anywhere for the definition of a legitimate
       medical purpose in the course of professional practice. You were
       within the legitimate medical purpose, thus you never had any
       criminal intent whatsoever. Your only intent was to help your
       patients get better. If the government wants to disagree with your
       protocols and your methods, then so be it. The bottom line is you
       acted in good faith and what you believe to be the best interest of
       every single one of your patients. To be found guilty, a jury must
       find beyond a reasonable doubt that you acted as a drug
       dealer and not a medical professional. I do not believe a jury will
       find you acted as a drug dealer, notwithstanding all of the above
       factors that may just look bad.

(Id. (emphasis added)).

       The “drug dealer and not a medical professional” reference underpins

Defendant’s argument that Mr. Goldberg did not understand the elements of 28 U.S.C.

§ 841(a)(1) and, as a consequence, crafted a strategy contrary to United States v.

Volkman, 797 F.3d 377 (6th Cir. 2015). In Volkman, a doctor was tried and convicted

                                             8
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 9 of 38 PAGEID #: 2006




under the Controlled Substances Act. The district court rejected this defense-proposed

instruction: “In other words, in order to find the defendant guilty, you must find that he

used his prescription-writing power as a means to engage in the illicit drug-dealing and

trafficking as conventionally understood.” Id. at 385. The Sixth Circuit agreed, finding it

to be too narrow:

       In the past, we have endorsed a broad approach to
       determining what conduct falls outside the accepted bounds
       of professional practice so as to constitute a [Controlled
       Substances Act] violation, eschewing a preestablished list of
       prohibited acts in favor of a case-by-case approach. See
       United States v. Kirk, 584 F.2d 773, 784 (6th Cir. 1978). Simply
       put, Volkman’s proposed instruction would have needlessly
       narrowed the scope of the jury’s inquiry to a question of whether
       Volkman engaged in ‘conventional’ drug dealing and trafficking by
       using his prescription power. By narrowing the scope of the jury’s
       deliberation in such a manner, Volkman’s instruction would have
       been inconsistent with our endorsement of the broad approach,
       improperly cabining a decision that is properly left to the jury.

Id. at 386 (emphasis added). But relevant to Defendant’s contention here, the Sixth

Circuit approved as a whole the jury instructions given, which included:

       It’s the theory of the defense that the Doctor Volkman, Doctor Paul
       H. Volkman, treated his patients in good faith. If a physician
       dispenses a drug in good faith in the course of medically treating a
       patient, then the doctor has dispensed the drug for a legitimate
       medical purpose in the usual course of accepted medical
       practice. That is, he has dispensed the drug lawfully.

       “Good faith” in this context means good intentions and an
       honest exercise of professional judgment as to a patient’s
       medical needs. It means that the defendant acted in accordance
       with what he reasonably believed to be proper medical practice.

       In considering whether the defendant acted with a legitimate
       medical purpose in the course of usual professional practice,
       you should consider all of the defendant’s actions and the
       circumstances surrounding them.

Id. at 387 (emphasis added).

                                             9
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 10 of 38 PAGEID #: 2007




         A comprehensive review of Mr. Goldberg’s file confirms that he researched,

 understood, and applied the correct legal standard in preparing Defendant’s defense. 7

 And he communicated this standard to his client on multiple occasions. For instance,

 his letter to Defendant dated November 1, 2018, stating that “there are no standardized

 written codes or regulations that define proper medical practice” (Defendant’s Exh. 8), is

 consistent with the instruction given in Volkman. 797 F.3d at 387 (“In making medical

 judgments concerning the appropriate treatment for an individual, however, physicians

 have discretion to choose among a wide range of available options.”). So, too, are the

 statements made in his letter to Defendant dated January 4, 2019 (Defendant’s Exh.

 12), that “[t]he theme we must get across is that, in good faith, you used your best

 professional medical judgment” (at page 1) and “[t]he key language is whether you

 acted with a legitimate medical purpose” (at page 2 (emphasis original)). Indeed,

 Defendant testified at the hearing that he discussed the “legitimate medical purpose”

 standard with Mr. Goldberg a “number” of times.

         The Court sees no evidence of “misunderstanding” or “misinformation” that would

 have left a “false impression in the mind of Dr. Sakkal regarding his realistic chances at

 trial and whether or not plea offers were reasonable under the circumstances” (see Doc.

 87 at PageID 1855). To say that Mr. Goldberg told Defendant that the government

 would have to prove he acted as a “drug dealer” in order to convict is a

 mischaracterization of his message as a whole. Mr. Goldberg repeatedly touted a

 “good faith” defense, one that would need to be tailored around a government expert



 7 The jury instructions Mr. Goldberg proposed on Defendant’s behalf were in accord with those approved
 in Volkman. (See Doc. 42). That he argued for additional instructions that folded in a “drug dealer”
 concept (see id. at PageID 220–21) is an indication of zealous representation, not ineffective assistance.

                                                     10
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 11 of 38 PAGEID #: 2008




 that would opine that Defendant’s prescription practices were at odds with a legitimate

 medical purpose. As will be explained in more detail, infra, the need to incorporate a

 “naïve prescriber” theory surfaced after Mr. Goldberg’s meetings with Dr. Akbik, who

 concurred with the government expert and advised that a competing expert approach

 would be impossible. Although he did not identify Dr. Akbik to his client by name, Mr.

 Goldberg told Defendant that he had consulted with an expert, in fact more than one,

 and that this weakness in his case would need to be addressed. Notably, Defendant’s

 son-in-law, also a medical doctor, was present during Mr. Goldberg’s first meeting with

 Dr. Akbik and thus aware of both his identity and opinion.

    2. Expert Testimony

       Early in the case, in terms of overall strategy, in Mr. Goldberg’s view several

 options were on the table:

       Q. Exhibit Number 4, this is also dated September 25th. Can
       you tell us what that is?
       A. Oh, okay. This is -- again my own thinking, this is a
       memorialization of what I was thinking, that there were three
       different ways to defend the case.
              One would be more or less to find a competing expert to
       the government's expert to refute what the government and
       their expert was saying.
              The second way would be to not use an expert and to
       defend the case with a different theory, and that theory was Dr.
       Sakkal may have committed civil wrongs, malpractice for example,
       but that he didn't commit a crime, defending the case without an
       expert, conceding some of the inappropriate medication, his
       prescribing practices, and defending that they could not
       prove criminal intent more or less.
              The third way would be to work out a plea.

 (Doc. 90 at PageID 1884–85 (9:19–10:9) (emphasis added)). Ultimately, after

 interviews and research, Mr. Goldberg concluded that it would be tactically unwise to

 present a defense expert:

                                            11
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 12 of 38 PAGEID #: 2009




       Q. . . . And on September 17th, 2018, does that letter [Defendant’s
       Exh. 2] accurately reflect what you intended to do, namely get
       expert witnesses to review and rebut the opinions from the
       government's expert?
       A. That was my initial thoughts at that time, correct.
       ....
       Q. Is that note [Defendant’s Exh. 3] a true and accurate copy of
       your note from your meeting with a Dr. Akbik apparently on
       [September] 24th?
       ....
       Q. Dr. Akbik "has an excellent understanding of the issues,
       both medical and legal"?
       ....
       Q. And that he told you that Dr. Sakkal cannot win for multiple
       reasons?
       A. Yes.
       Q. All right. He went through some of those reasons. Inconsistent
       urine testing, almost entire nonexistent. He had a habit of putting
       the patients on opiates. Double and triple combination of drugs
       were not appropriate. The opiates and depressants were not
       indicated for mental health patients and there were many of them.
       When the pharmacy stopped filling prescriptions, that was a real
       bad sign. And then as we go on down, "He believes that Dr. Sakkal
       did not check OARRS for doctor shopping," correct?
       A. Correct.
       ....
       Q. "No objective testing or diagnostic testing done"?
       ....
       Q. "No weaning of patients"?
       ....
       Q. He also looked at the two death cases, and he said that Dr.
       Sakkal was in trouble on them because the levels were extremely
       high?
       A. The toxicology level, yes.
       Q. And he indicated that he thought Dr. Sakkal had a good heart
       and wanted to help his patients, but he should not have been
       prescribing them the drugs and drugs combinations that he was
       doing because he was endangering them
       by not following any of the protocols?
       A. Any of the appropriate protocols, yes.
       Q. And that "he went outside the proper standards of medical
       care"?
       A. Right.
       Q. All right. And does that accurately summarize what Dr. Akbik
       told you?
       ....

                                           12
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 13 of 38 PAGEID #: 2010




                THE WITNESS: These are notes to myself that I dictated
       pretty contemporaneously with the occurrences. Did I give them
       paper-wise to my client? No, but I discussed them with my client,
       for the most part.
       ....
       Q. And who was with you when you met with Dr. Akbik on
       September 24, whatever day it was?
       A. Dr. Sheatt, who is Dr. Sakkal's son-in-law, was with me. The first
       meeting, I think it was just me, him and Dr. Akbik. There was a later
       meeting too with somebody else present, but I believe the first
       meeting was with me, Dr. Sheatt, and Dr. Akbik.
       ....
       Q. And then [Defendant’s] Exhibit 7, is this a letter you dictated to
       Dr. Sakkal or sent to Dr. Sakkal on October 22nd, 2018?
       A. Yes.
       Q. All right. And in this letter you're telling him that you are thinking
       that there is a better approach to defending this case than going
       head to head with the experts, correct?
       A. I told him that in the letter and also verbally from time
       to time, yes.
       ....
       Q. All right. You indicate in the third paragraph, the large
       paragraph at the bottom, "The expert for the government will give
       his opinion that you acted outside the scope of medical practice
       and not for legitimate medical purposes."
       A. I'm looking for that.
       ....
       Q. Okay. And you said that going up directly against their
       expert, frankly you don't find this to be a successful
       defense, it's not worked in the other many cases that have
       taken place throughout the United States.
       A. Yes. By that time I believed it would not be the best way
       to defend the case.
       ....
       Q. . . . Were you aware on November 1st that Dr. King would
       opine as he does on page 2 that "Review of the clinical record
       demonstrates the use of controlled substances outside the
       usual course of medical practice. Failing to practice within the
       standard of care for the use of opiates in the treatment of
       chronic pain, Dr. Sakkal prescribes controlled substances
       without a legitimate medical purpose"?
       A. I was aware of that well in advance of the trial that that was
       his opinion.
       Q. And you knew that he would testify to such a thing?
       A. Yes, I did, and so did Dr. Sakkal. Dr. Sakkal had Dr. King's
       report.

                                              13
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 14 of 38 PAGEID #: 2011




       ....
       A. . . . He and I both thought from the outset, we both believed that
       we have to get experts to rebut what the government and their
       expert was saying. Along the way, it came to my belief that that's
       not the best way to defend the case. So I discussed that many
       times with Dr. Sakkal. I wanted him and his family to understand
       why I felt going head to head, expert versus expert is not the best
       way, and he said/she said-type case.
       ....
       And he came around and ultimately agreed with me.
       ....
       Q. Now, you would agree, would you not, that you did not tell Dr.
       Sakkal at any point that you had met with Dr. Akbik?
       A. I told him I have talked to an expert.
       Q. Okay. You did tell him that you had talked to an expert?
       A. I told him I talked to a pain management expert.
       Q. And did you tell him what that pain management expert said?
       A. Yes.
       Q. Okay. What did you tell him that pain management expert
       said?
       A. I told him that this person looked at charts, particularly the
       death cases, and that the toxicology reports were damaging to
       our case. Again, I think it's set forth in one of my letters that
       you went over. The experts said that the urine testing was
       inconsistent and sporadic, OARRS were not checked, these
       are dangerous combinations of drugs prescribed together,
       that Dr. Sakkal was not a pain doctor, he wasn't board certified
       in pain management –
                He had several board certifications, but not pain
       management.
                -- and that, in his opinion, there would not be an expert
       that would be able to testify for us.
                I had reached that decision independently from what the
       expert said. It was kind of my confirmation what I was thinking
       about all along, "I'm not sure if I can find an expert." I did some
       research. I looked for experts.
       ....
                I did share all the opinions I received from Dr. Akbik with
       Dr. Sakkal, and I think I set them forth in that letter.
       ....
       Q. . . . First, paragraph number 1 [Government’s Exh. E], you
       mentioned that you were convinced your trial strategy was the best
       available given the facts?
       A. Yes.
       Q. All right. Does that refer in part to the idea of not hiring a
       separate expert?

                                           14
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 15 of 38 PAGEID #: 2012




       A. That's exactly what it refers to.
       Q. And, instead, was it your strategy to focus on good faith and
       intent?
       A. Yes.
       Q. Okay. You also mentioned in there that you met with a pain
       specialist expert personally two times. Is that Dr. Akbik?
       A. Yes.
       Q. All right. And he concurred in your evaluation?
       A. Yes.
       Q. And you said that just corroborated what your independent
       research had?
       A. It was my thinking before the first meeting that this is the way we
       ought to go and not go head to head and he said/she said with the
       government's expert. And after meeting with him, he confirmed and
       he believed that was the best defense as well.
       Q. Paragraph 3 [Government’s Exh. E], you mentioned that you
       consulted personally with a former worker from the state
       medical board. Who was that?
       A. I think his name was Michael Staples. His last name was
       Staples. I think his first name was Michael. He was at the
       second meeting when I went to meet Dr. Akbik. He was
       present.
       ....
       A. Having been a former employee of a state medical board, he
       seemed to be familiar with these type of cases. Within that
       discussion we had, he was -- he felt the same way as I did and
       as Dr. Akbik, that the best defense would be that Dr. Sakkal
       was not a pain doctor, he was in over his head, he had good
       intentions, and he acted in good faith, and he made mistakes
       but that he didn't have criminal intent.
       ....
       Q. You mentioned that you had looked for other possible
       experts as well?
       A. Yes.
       Q. All right. If you flip back, there is a profile for a Dr. Adam
       Carinci from Rochester?
       A. That sounds familiar. I think I have that in my file.
       ....
       Q. All right. And then if you go to the very last page of that exhibit,
       there is a handwritten note. Is that your handwriting?
       A. That's my handwriting, and I think those are two potential experts
       that I thought about calling to testify.
       Q. Okay. So it was something you considered?
       A. Absolutely.
       Q. And researched?
       A. Yes.

                                            15
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 16 of 38 PAGEID #: 2013




       ....
       Q. All right. So overall when you made your decision regarding
       the experts, was that based in part on your research of other
       cases?
       A. In part, yes.
       Q. Okay. Did you also speak with other defense counsel who
       had handled cases like this?
       A. I did.
       Q. Who?
       A. I talked to Candace Crouse, now Judge Crouse, who was
       one of the attorneys on the Volkman case.
       ....
       Q. And all of this was part of what you factored into your strategy,
       your overall strategic decision?
       A. That was factored in, yes.
       Q. Were your conversations with Mr. Staples also a part of that?
       A. Yes.
       ....
       A. And, you know, there were even some other factors. I had an
       investigator helping me with this case, Brenda Beyersdoerfer, and
       she met with me and Dr. Sakkal. She was present at least on one
       or two other visits. I discussed with her, and she felt -- as a lay
       person, she felt that was a proper strategy. And I also -- I think I've
       kicked it around with a couple of other lawyers, and I can't even
       recall who, just in general terms.
               So there was a lot that went into my thinking about what the
       best strategy would be in this case.
       Q. All right. Let's turn to page 10 of [Government’s] Exhibit A. This is a
       note that you dictated around October 2, 2018?
       ....
       A. "I think the family agrees with me that the best defense
       is not to get an expert, but to defend on whether he had
       criminal intent." That was October of 2018.
       Q. And is that something you went back and forth with Dr. Sakkal
       about.
       A. We talked about that many times, yes.
       Q. And if Dr. Sakkal did not agree with that strategy, [he] could
       have insisted that you hire an expert?
       A. At first he didn’t agree with it, but the more I discussed it
       with him, the more he came around to understand that would
       be the best way. He did agree.

 (Id. at PageID 1881 (6:21-25); 1882–84 (7:2-3, 10-12, 19-25–8:6, 9, 11, 13-25–9:2,

 12-15); 1886 (11:3-9); 1887–88 (12:6-13, 19-23), (13:1-6); 1891 (16:12-23);



                                             16
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 17 of 38 PAGEID #: 2014




 1894 (19:9-16, 19-20); 1907–08 (32:17–33:17, 20-21); 1918–20 (43:17–44:20, 22-25–

 45:3, 8-13, 16-24); 1926 (51:14-23); 1927–29 (52:18-23, 25–53:11, 18-20), (54:1-3)

 (emphasis added)).

        Under Strickland, “trial counsel’s tactical decisions are particularly difficult to

 attack.” O’Hara v. Wigginton, 24 F.3d 823, 828 (6th Cir. 1994). “[S]trategic choices

 made after thorough investigation of law and facts relevant to plausible options are

 virtually unchallengeable[.]” Strickland, 466 U.S. at 690; see Buell v. Mitchell, 274 F.3d

 337, 359 (6th Cir. 2001).

        Mr. Goldberg testified at length as to why he thought the use of an expert at trial

 to be ill-advised. The very first expert with whom he consulted pretrial, Dr. Akbik, was

 resoundingly critical of Defendant’s prescription practices. Significantly, Dr. Akbik, with

 a background in anesthesiology and pain management, had previously worked with the

 United States in “pill mill” cases and, therefore, understood the issues to be tried. And,

 ironically, he was one of the experts that Defendant himself suggested. Mr. Goldberg’s

 decision, having consulted Dr. Akbik and others informed in the regulatory and criminal

 process, including former trial counsel from the Volkman case, plainly was based on a

 “substantial investigation into the possible defenses[.]” Meeks v. Bergen, 749 F.2d 322,

 328 (6th Cir. 1984). Because Mr. Goldberg conducted a reasonable examination,

 Defendant was not denied effective assistance of counsel as to the issue of expert

 testimony. See United States v. Stegawski, 687 F. App’x 509, 513 (6th Cir. 2017) (trial

 counsel reasonably decided not to retain medical expert because no one would have

 supported defendant doctor’s “prescription habits”).




                                               17
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 18 of 38 PAGEID #: 2015




         Further, ineffective assistance claims based on the failure to hire an expert must

 be rejected when the defendant cannot show, with reasonable probability, that “the

 result of the proceeding would have been different.” Strickland, 466 U.S. at 694. For

 example, in Stegawski, the Sixth Circuit noted that “any chance of establishing prejudice

 from this trial strategy was vanishingly slim” considering the damaging testimony of an

 undercover officer and clinic patients and employees. 687 F. App’x at 513. Here, as

 the United States points out, similar damaging testimony was adduced with regard to

 Patient 1: Defendant’s own medical records note that a caller had advised that the

 victim was abusing her medications and that, during an office visit, she was under-the-

 influence and slurring her words. Moreover, Defendant does nothing more than

 speculate that the outcome would have been different if an expert had testified on his

 behalf at trial. Under Strickland, however, “the likelihood of a different result must be

 substantial, not just conceivable.” Harrington v. Richter, 562 U.S. 86, 112 (2011)

 (emphasis added) (citing Strickland, 466 U.S. at 693)); Maze v. Lester, 564 F. App’x

 172, 182 (6th Cir. 2014).

    3. Defendant’s Testimony

        While Mr. Goldberg’s initial thought was to have Defendant testify in his own

 defense, this opinion diminished over time:

        Q. And then on the last page, page 4 [of Defendant’s Exh. 7], the
        sentence of the first paragraph, you said, "I think with the right
        preparation you will make an outstanding and convincing witness in
        your defense."
        A. That's what I felt at the time, yes.
        Q. All right. That apparently changed at some point; is that
        correct?
        A. It changed much later on. In fact, my hope was that he
        would testify during the trial, all the way up until probably
        the time of trial.

                                               18
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 19 of 38 PAGEID #: 2016




       ....
       Q. All right. Now [Defendant’s] Exhibit 10, this is a letter from Dr.
       Sakkal to you. Do you recall receiving this letter?
       A. I received numerous letters from Dr. Sakkal. So if this came out
       of my file, then I received it.
       ....
       Q. Do you recall receiving this letter [Defendant’s Exh. 11] from Dr.
       Sakkal?
       A. Well, not specifically, but if it was in my file, I received it and read
       it, yes.
       Q. . . . [Defendant’s] Exhibit 12, was this a letter that you sent to Dr.
       Sakkal on January 4th, 2019, talking about how he should feel
       about preparing himself and how he should conduct himself as a
       witness in the case?
       ....
       Q. As of January 4, 2019, would it be fair to say as of that date
       you were still intending to call Dr. Sakkal as a witness?
       A. Yes.
       ....
       Q. Had you made a decision that you were not going to call Dr.
       Sakkal as a witness at that point?
       A. It wasn't my decision. I probably at this point was -- during
       the trial, if this note came during the trial, which it did, my
       feeling was recommending to him strongly that he should not
       testify.
       ....
       Q. [Defendant’s] Exhibit 19. Did you receive this note from Dr.
       Sakkal during the trial?
       A. I believe so, yes.
       ....
       Q. [Defendant’s] Exhibit 20. Have you seen this note?
       A. Yes.
       Q. All right. Dr. Sakkal is asking, "Any chance I would testify?"
       A. Yes.
       Q. And then he says, “Any change of mind after today,” and he puts
       an emphatic box around the “after today”?
       A. Yes. I remember receiving this note, yes.
       Q. This is presumably after [the United States’ expert] Dr. King
       testified?
       A. Probably, but I can’t be certain.
       Q. All right. And do you recall responding to him “Over my
       dead body”?
       A. Probably, yes. I was very emphatic that I didn't think he
       should, in my opinion.
       Q. All right.
       A. And then I said that in jest, obviously.

                                               19
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 20 of 38 PAGEID #: 2017




       Q. All right. Well, yeah.
       A. I just wanted to emphasize I didn’t think he should testify.
       Q. It’s a figure of speech. We’re certainly not alleging that you were
       going to physically harm Dr. Sakkal.
        ....
       Q. . . . I think the judge gave a theory of the defense statement,
       instruction, that says, you know, the doctor, the theory of the
       defense is that the doctor acted in good faith in prescribing these
       medications.
       A. Yes, at my request, yes.
       Q. Okay. And wouldn’t it have been useful to have put the doctor
       on the stand, if he felt that strongly, to explain why?
       A. You know, in my practice I always prefer to put my client on the
       stand. In this case, it was my intent to put him on the stand. Yes, I
       believe he could have helped himself to a small extent.
                 I think, based upon what happened shortly before the trial
       and during the trial, he would have caused much more harm than
       good if he testified. And that was my opinion. I can tell you why I
       believe that way, if you want, but that was my opinion. He would
       have caused -- he would have helped a
       little bit, and hurt --
       ....
                 THE COURT: . . . You indicated your recommendation
       was that he not testify. Could you just state what the basis for
       that recommendation was?
                 THE WITNESS: Yes. There were many things that
       Dr. Sakkal told me as fact that were not fact.
                 For example, I talked about him saying he never initially
       prescribed opiates on a first office visit. That's not true.
       The records don't bear that out. The records conflict with
       that.
                 Another example is "I never prescribed methadone on
       the first visit." Well, he had 240 doses to one patient on the
       first visit.
                 He said to me the pharmacists cut him off, his
       prescription writing, 100 percent.
                 And there was a letter from the State Board of Pharmacy,
       or there was a document, an exhibit, that said no, only his
       controlled substance prescribing was cut off by the
       pharmacist, not his entire.
                 So he could have still prescribed, but he insisted that they
       ran him out of business because they said, “you can’t prescribe any
       prescription drugs.” That wasn’t true.
                 I mean, and those are the ones that come to the forefront
       of my mind. There were many things he said that just were not
       true.

                                            20
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 21 of 38 PAGEID #: 2018




       ....
       A. . . . Like I said, he could have added a tiny bit, but he would
       have hurt himself, in my opinion, a lot more.
               Just looking at exhibit -- just to refresh my recollection,
       Defense Exhibit 7, you know, I said “The government can make you
       look bad for several reasons,” and he would have been pounded on
       every one of these.
       ....
       A. The combinations -- there were many calls from pharmacies.
       He picketed pharmacies and wanted his patients to picket
       pharmacies with him.
               He told me another example. These keep popping in my
       mind. “I’ll have patients come in and tell the Court that I
       helped them, I did great.” I couldn’t get one patient to come in
       and testify for him. He wanted to run an ad in the newspaper
       calling patients to come in and testify for him. I said that that would
       be a horrible idea.
               I mean, his thinking along these lines was just, was just, it
       would have killed him on cross-examination. There were no
       OARRS. You know, all the things he should have been doing
       he wasn’t doing. He would have been caught on cross-
       examination terribly, terribly.
               Patients were coming in demanding prescriptions by their
       street names. “I want Xanny bars” instead of “Xanax”. I mean, that
       should be the first clue that this patient should not be given
       benzodiazepine if they’re coming in asking for them by their street
       names.
               I had enough trouble rebutting these things without him
       testifying, without him getting on the stand and then make him look
       a hundred times worse because he was going to answer that he
       thought it was okay that someone would come in asking for Xanny
       bars? That's just an example, as I recall.
               It would have hurt him a lot more. Like I said, any
       chance that we had of success would have withered away
       from some percentage of success down to zero if he testified.
       That was my considered opinion.
               I’ve tried hundreds of cases in my career, hundreds of juries,
       federal and state court, and that’s just my opinion based upon my
       education, experience, and practice doing criminal law for 45 years.

 (Doc. 90 at PageID 1889 (14:10-19); 1892–93 (17:16-19, 22-25–18:3, 8-10);

 1898–99 (23:2-7, 8-10, 18-25–24:13); 1914 (39:9-25); 1953–54 (78:8–79-6); 1956 (9-

 14); 1957–58 (82:2–83:8) (emphasis added)).



                                            21
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 22 of 38 PAGEID #: 2019




         It is patently clear that Mr. Goldberg, based upon his interaction with his client

 and damaging information available to the United States on cross-examination, made a

 tactical decision to recommend against Defendant’s testimony. Under the

 circumstances described, this decision was a reasonable one, not subject to challenge

 under Strickland. 8 Defendant’s speculation that his testimony might have persuaded

 one juror and led to a hung jury, a “win” in his estimation (see Doc. 91 at PageID 1965),

 does not dictate a different result. “A fair assessment of attorney performance requires

 that every effort be made to eliminate the distorting effects of hindsight[.]” Strickland,

 466 U.S. at 689.

     4. Cross-Examination of the Government’s Expert

         Timothy E. King, M.D. testified as an expert for the United States. He concludes

 his three-page written report (dated June 3, 2017) with this summary:

         In summary, Dr[.] Sakkal’s use of controlled substances is outside
         the standard of care. He fails to establish objective and legitimate
         diagnoses generally considered acceptable for use of chronic
         opioid therapy. In addition to unsupported medical diagnoses,
         Sakkal fails to properly assess serious mental health and co-morbid
         risk factors – thus contributing to ongoing drug dependency,

 8 The right to testify on one’s own behalf at a criminal trial is well-established. See Rock v. Arkansas, 483
 U.S. 44, 50 (1987). As the Court understands Defendant’s argument, he does not claim that Mr.
 Goldberg failed to permit him to testify. Rather, Defendant raises a failure to call him to testify, which
 serves as one of several components to his claim of ineffective assistance. See Varney v. Booker, 506 F.
 App’x 362, 367–68 (6th Cir. 2012).
           In this regard, Mr. Goldberg testified on cross-examination that, while he forcefully recommended
 against it, the decision as to whether Defendant would testify “wasn’t my decision.” Remarkably, despite
 a lengthy cross-examination and re-cross, Mr. Goldberg was not asked by Mr. Allen the straightforward
 question of whether he advised Defendant that it was his decision, alone, as to whether to testify in his
 own defense. But counsel for the United States did ask—”Q. Did you make it clear that it was his
 option?” A. “Absolutely. I was strong with him and said, ‘I don’t think you should testify. I don’t want you
 to testify.’” (Doc. 90 at PageID 1936 (61:2-4)).
           For his part, Defendant testified that Mr. Goldberg’s use of the figure of speech “over my dead
 body” was “a strong position” he was unwilling to “cross”. “A defendant who wants to testify can reject
 defense counsel’s advice to the contrary by insisting on testifying, communicating with the trial court, or
 discharging counsel.” United States v. Webber, 208 F.2d 545, 551 (6th Cir. 2000). “When a defendant
 does not alert the trial court of a disagreement, waiver of the right to testify may be inferred from the
 defendant’s conduct.” Id. At no time during trial did Defendant alert the Court of any disagreement
 between himself and Mr. Goldberg.

                                                      22
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 23 of 38 PAGEID #: 2020




           addiction, and diversion. Treatment plans are opiate-centric,
           ineffective, and dangerously formulated. Targeted and objective
           treatment goals are not established. Improvement in function,
           quality of life, and pain scores are not demonstrated. Disability,
           worsening function, and unemployment are usual outcomes. In 7
           out of 27 medical records, death is observed. Inconsistent urine
           drug screens (UDS’s), doctor shopping, pharmacy shopping, and
           aberrant opioid behaviors are not enforced. Controlled substances
           are issued despite failures of treatment, bad outcomes, and
           ongoing indications of addiction and dependency.

           Sakkal’s use of controlled substances is not supported by generally
           accepted scientific and medical principles of pain care. Controlled
           substances are prescribed without a legitimate medical purpose
           and outside the usual course of medical care.

 (Defendant’s Exh. 30).

           In support of his Motion, Defendant focuses on this excerpt from Dr. King’s

 report:

           Although Sakkal’s doses of prescribed opiates are generally less
           than 50 MEQ 9, there are multiple instances where dangerous and
           addictive drugs are prescribed in combination:
            ....
           • Methadone/benzodiazepine: a deadly combination associated
               with over-sedation, respiratory depression, and death.

 (Id.). He is critical of Mr. Goldberg’s failure to not cross-examine Dr. King with the

 information found in two United States Food and Drug Administration (FDA) Drug Safety

 Communications, one dated August 31, 2016 (pre-dating King report) (Defendant’s

 Exh. 28) and the other September 20, 2017 (post-dating King report) (Defendant’s

 Exh. 29). Defendant’s son testified that he gave these documents to Mr. Goldberg,

 although they obviously are publicly accessible. The August 31, 2016 Safety

 Announcement refers to the “growing combined use” of “opioid medicines with

 benzodiazepines or other drugs that depress the central nervous system (CNS),”


 9   Dr. King testified that MEQ refers to “morphine equivalent”. (See Doc. 73 at PageId 1581 (233:7-8)).

                                                      23
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 24 of 38 PAGEID #: 2021




 presumably suggesting that this prescription practice was in fact within the “usual

 course of care.” (See Defendant’s Exh. 28 at 1). 10 The September 20, 2017 Safety

 Announcement advises that “methadone should not be withheld from patients taking

 benzodiazepines” because “the harm caused by untreated opioid addiction can

 outweigh the[ ] risks” of serious side effects. (Defendant’s Exh. 29 at 1).

         The Court observes that Dr. King’s discussion of the “dangerous and addictive

 drugs [Defendant] prescribed in combination” included more than methadone and

 benzodiazepine. (Defendant’s Exh. 30 at 3). They also included three other categories:

 the “holy trinity” (opiate, benzodiazepine, Soma), a “prescriptive speedball” (opiate,

 stimulant), and the “triple threat surprise” (methadone, benzodiazepine, stimulant). (Id.).

 Thus, cross-examination that might undercut one category does little to undercut the

 other three. Regardless, the exact manner and means of cross-examining a witness

 are left to the discretion of trial counsel, falling under the umbrella of strategy not subject

 to challenge. 11


 10 The Court questions this premise, noting that the announcement cautions that the combination should

 be prescribed “only to patients for whom alternative treatment options are inadequate” and, if prescribed
 together, “limit the dosages and duration of each drug to the minimum possible while achieving the
 desired clinical effect.” (See Defendant’s Exh. 28 at 1).
 11 The United States calls attention to Mr. Goldberg’s extensive and detailed notes made in preparation

 for cross-examination of Dr. King. (Government’s Exh. C). Of course, the Court was present for this
 vigorous cross-examination, which drew out these points in Defendant’s favor: Dr. King’s status as a
 well-paid, “professional” witness for the government; the 20 (out of a pool of 4,000) patient charts were
 “cherry-picked” by the state Board of Pharmacy rather than selected at random; the patient charts
 contained a “history of present illness” and confirmed a medical examination, suggesting a “bona fide”
 doctor-patient relationship; all drugs prescribed by Defendant were “legal”; the Drug Enforcement
 Administration had the power to immediately suspend Defendant’s license to write for controlled
 substances (yet did not); addiction is a disease that needs to be treated, and methadone has been
 “legally okayed” as one component of treatment; addicts unwilling to rehabilitate will turn to the street to
 get drugs, which could be laced with deadly fentanyl; Defendant (properly) referred one of the 20 patients
 to a pain clinic; Patient 1, whose death was listed as accidental and not as homicide, did not take her
 medication as prescribed; Patient 2, whose death was listed as accidental and not as suicide or homicide,
 did not take her fluoxetine as prescribed and had heart issues, high cholesterol and was morbidly obese;
 medicine is not an “exact science”; receiving cash for prescriptions (which Defendant did not) is a “red
 flag” for a “pill mill”; and there is a place in the practice of medicine for the prescription of opiates and
 benzodiazepines.

                                                      24
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 25 of 38 PAGEID #: 2022




    5. Failure to Introduce Defendant’s Tax Returns and Lindenwald Graphs

        Defendant complains that Mr. Goldberg failed to introduce his 2015 and 2016

 federal income tax returns as “good faith” evidence that he did not profit from his

 prescription practices at Lindenwald. Among other above-the-line entries, the 2015

 return shows that Defendant and his wife (filing jointly) had $43,602.00 of business

 income and $1,251,392.00 of net operating loss, resulting in an adjusted gross income

 of -$1,203,586.00. (See Defendant’s Exh. 31). The 2016 return shows W-2 wages of

 $42,306.00, a business income loss of $50,038.00, and a decreased net operating loss

 of $1,219,538.00, resulting in an adjusted gross income of -$1,230,570.00. (See

 Defendant’s Exh. 32). No schedules accompanied either return.

        Unless admitted by stipulation, these returns would have had to be introduced

 through Defendant, whom Mr. Goldberg strongly believed should not testify, Mrs.

 Sakkal, who presumably did not earn any income based on her occupation as

 “Housewife,” or the tax preparer. In its post-hearing brief, the United States maintains—

 without real challenge from Defendant—that the returns would have been “easily

 minimized” during cross examination because the losses were attributable to

 Defendant’s “side” business in Mason and not his income as a contractor at Lindenwald.

 (Doc. 92 at PageID 1983). Moreover, Defendant hoped to purchase the Lindenwald

 practice, and thus “was motivated to see the practice succeed financially.” (Id.).

        “The decision whether to call any witnesses on behalf of the defendant, and if so

 which witnesses to call, is a tactical decision of the sort engaged in by defense

 attorneys in almost every trial.” United States v. Viola, No. 1:08CR506, 2011 WL

 6749643, at *10 (N.D. Ohio Dec. 22, 2011) (quoting United States v. Messina, 131 F.3d



                                             25
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 26 of 38 PAGEID #: 2023




 36, 41 (2d Cir. 1997)). Mr. Goldberg conceded that whether Defendant profited from his

 medical practice at Lindenwald was an issue, but not a “major” one. (Doc. 90 at PageID

 1906 (31:9-25)). In light of his witness pool and the cross-examination risk, his tactical

 decision to not introduce the returns does not support a claim for ineffective assistance

 of counsel.

        Nor does his decision to not introduce the graphs and bar charts prepared by

 Defendant’s brother in consultation with Defendant.

        Mr. Goldberg’s notes (dated October 24, 2018) reflect a conversation with

 Defendant in which Defendant explained that the ratio of controlled substances

 prescriptions to total prescriptions was 15% was he started at Lindenwald, but, six

 months later, had reduced to 7%. (See Government’s Exh. 12 at 1). Defendant also

 explained that the average “dose” of controlled prescriptions was decreased by 50%-

 70%, presumably in that same time period. (See id.). Defendant’s brother later created

 a series of graphs and bar charts, which, in a letter dated March 23, 2019, he claimed:

        •   shows how Dr. Sakkal’s prescriptions of controlled substance
            medications were reduced and non-controlled substance
            medications were increased in proportion to the total number of
            prescriptions in his practice with Lindenwald;

        •   shows how Dr. Sakkal’s [controlled substance] medication
            doses are substantially lower than recommended upper
            therapeutic doses (7.6%-52.5%);

        •   shows how Dr. Sakkal’s [controlled substance] medication
            doses are substantially lower than recommended upper
            therapeutic doses, and even the highest doses he prescribed
            are almost always significantly lower as well;

        •   shows how Dr. Sakkal’s [controlled substance] medication
            doses are substantially lower than the recommended upper
            therapeutic doses in all cases, but it is especially critical in the
            first two patients with mortality attributed to these medications

                                                26
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 27 of 38 PAGEID #: 2024




            where the doses are clearly quite small and could not cause
            death; and

        •   shows how Dr. Sakkal’s initial [controlled substance] medication
            doses are substantially lower than doses given the same
            patients by other MDs in previous treatments, and how Dr.
            Sakkal’s highest [controlled substance] medication doses are
            lower than doses given the same patients by other MDs in later
            treatments.

 (Doc. 27 at 1, 2).

        Mr. Goldberg testified that he received these “potential” exhibits prior to trial but

 did not use them. (Doc. 90 at PageID 1902 (27:3-16)). He explained, “These charts

 came literally days before trial, these final charts, and they were way out of the ability to

 enter them as exhibits because of discovery violations. Dr. Sakkal would not want his

 trial continued, and I had no time to investigate these final charts that are coming in

 literally days before the trial. So I don’t know. And I don’t know about even the

 accuracy of these charts. They were done by somebody in his family.” (Id. at PageID

 1942–43 (68:22–63:4)). Defendant makes much of the fact that Mr. Goldberg may have

 seen prior versions of these charts before the eve of trial—two months before according

 to Defendant’s testimony at the hearing—and implies that a discovery violation under

 Fed. R. Civ. P. 16(b) could have been avoided. But this argument sidesteps the

 fundamental principle already discussed. Introduction of these graphs and charts

 seemingly would have required Defendant’s testimony, which, in the end, Mr. Goldberg

 determined was tactically ill-advised. It is true that, at the hearing, Defendant went

 through these graphs and bar charts “in detail, [and] discussed his protocols for

 prescribing the medications, his reasoning and intentions with respect to the treatment,

 and the subjective and objective findings that supported his treatment.” (Doc. 912 at



                                              27
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 28 of 38 PAGEID #: 2025




 PageID 1966). But as the United States correctly points out, the errors contained within

 the charts would have been exposed during cross-examination.

    B. Plea Discussions

        “[A]s a general rule, defense counsel has the duty to communicate formal offers

 from the prosecution to accept a plea on terms and conditions that may be favorable to

 the accused.” Missouri v. Frye, 566 U.S. 134, 145 (2012). “To show prejudice from

 ineffective assistance of counsel where a plea offer has lapsed or been rejected

 because of counsel’s deficient performance, defendants must demonstrate a

 reasonable probability they would have accepted the earlier plea offer had they been

 afforded effective assistance of counsel.” Id. at 147.

        On March 20, 2019, eleven days before the start of trial, Assistant United States

 Attorney Timothy S. Mangan emailed Mr. Goldberg with a proposed plea:

        1. The defendant would plead to Count 2 related to Patient 1. The
           section 841 charge carries a statutory sentencing range of 0-20
           years. The government would dismiss all other charges.

        2. For purposes of related conduct and the drug quantities under
           the guidelines, the parties would agree that the total drug
           quantities would be only the prescriptions set forth in Counts 1-
           30. We have not calculated what the guideline range would
           ultimately be for those prescriptions.

        3. The government would not pursue any sentencing
           enhancement related to the deaths as alleged in Counts 31 and
           32.

        4. The defendant and the government would be free to ask for or
           recommend any sentence.

        5. The defendant would agree to forfeit his medical license.

 (Defendant’s Exh. 15). Mr. Mangan followed-up the next day, relaying an estimate of

 the Guideline range: a final Criminal Offense level of 23, resulting in a recommended

                                             28
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 29 of 38 PAGEID #: 2026




 sentence in the range of 46-57 months. (Defendant’s Exh. 16). On March 23, 2019,

 Mr. Goldberg responded to Mr. Mangan, saying “At this point it[’]s extremely doubtful

 that my client will accept your plea proposal.” (Defendant’s Exh. 17).

       Mr. Goldberg was asked about these emails during the hearing, as well as when

 he first discussed the plea offer with Defendant.


       Q. I turn your attention to [Defendant’s] Exhibit 15. Is this an e-mail
       that you received from Mr. Mangan in this case?
       A. It is.
       Q. All right. And this is an offer of a plea in this case?
       A. It is.
       Q. All right. And that's dated March 20th, 2019?
       A. Correct.
       Q. That would be 11 days before the trial began?
       ....
       A. That sounds right.
       Q. And then Defendant's Exhibit 16, this is dated March 21st, 2019.
       ....
       Q. And Mr. Mangan again -- this is from Mr. Mangan. He is talking
       about the plea, and he's trying to do a rough sentencing guideline
       calculation?
       A. Yea. And that was in response call I made to Mr. Mangan
       wanting to know what his feelings were as to where the guidelines
       would fall.
       Q. And then [Defendant’s] Exhibit 17?
       ....
       Q. And you said, "At this point, it is extremely doubtful that my client
       will accept your plea proposal"?
       A. Correct. I hadn't talked to him about it yet, but I didn't believe he
       would accept it, yes.
       Q. All right. So, in fact, you did not talk to Dr. Sakkal about this plea
       offer until the day of trial, correct?
       A. I don't know for sure. I don't think so. Because it seems to me
       that between March 20th and April 1st, I'm thinking now, without
       having anything in front of me, that I would have talked to him in
       person because we were that close to trial, but I can't be certain.
       ....
                My guess is I would have seen him between March 20th and
       the trial date.
       ....



                                              29
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 30 of 38 PAGEID #: 2027




              But the jail records in Butler County would show whether or
       not, and I can't recall whether or not I would have video-
       conferenced with him between the 23rd and April 1st, but there
       would be no record of that.


 (Doc. 90 at PageID 1895–97 (20:9-16, 20-22, 24-25–21:5, 9-19, 21-22), (22:1-4)). At

 the conclusion of the hearing, the United States offered as an exhibit an “Inmate/Visitor

 Form” from the Butler County Jail confirming that Mr. Goldberg conducted an in-person

 meeting with Defendant on March 24. (See Government’s Exh. F).

       Defendant testified that he first heard of this plea offer on April 1, 2019, the

 morning of trial, when the Court inquired as to whether any plea offers had been

 proposed. Mr. Goldberg “vividly” recalled his discussions with Defendant then:

       Q. You had discussions, and I believe the Court asked if there were
       any plea offers?
       A. Yes, sir.
       Q. Mr. Mangan recited the plea offer that had been made on the
       record, some time was taken off the record to discuss the plea offer
       with Dr. Sakkal?
       A. Yes.
       Q. Did you discuss that with Dr. Sakkal and his family?
       A. Absolutely.
       Q. Who was present?
       A. Okay. I was just going to tell you. Myself, Dr. Sakkal, his
       daughter-in-law Luna, his wife –
       ....
               So me and the three ladies and Dr. Sakkal all met, and we
       discussed the plea offer in detail.
       Q. All right. And did you tell Dr. Sakkal, did you give him
       a recommendation on taking this plea offer?
       A. I told him he should seriously consider taking the plea offer
       because with the time he had in already and some good time
       and the fact that he could probably end up in a medical facility
       and the fact that the last approximate six months could be
       served here in a halfway house, he wouldn't have a
       considerable amount of jail time to finish up. And not years
       and years and years at least, and he's facing a 20-year
       mandatory minimum.



                                             30
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 31 of 38 PAGEID #: 2028




                So I said he should very seriously consider the plea
       offer, and his family even felt the same way. I remember that
       meeting very, very vividly because it happened right around the
       corner of that outer witness room. At the end of – after I said what it
       was and I started out, I approximated how much time he would
       have to serve –
                Because this was not an agreed plea. This was a
       guideline. So there was some room, you know. The numbers
       would have been between, I think, somewhere between four
       and five years, somewhere within that vicinity. I felt that I could
       have argued for maybe a below-guidelines sentence because
       both sides were going to be free to request a sentence they
       were hoping for. Notwithstanding the guidelines and because
       of Dr. Sakkal's age and his failing health, I thought there was a
       possibility that I could retain a below-guidelines sentence.
                I explained all this to Dr. Sakkal and his family, and I
       think they were -- I sensed that they were encouraging him to
       accept the plea, and I don't know the words that were used. Some
       of the discussion was in Arabic between them so I didn't know what
       they were saying, but I sensed they were encouraging him.
                At the end of this conference about the plea, Dr. Sakkal
       broke down emotionally and was crying. He said he would not take
       it -- he either said "I won't take it if I have to do another day in jail"
       or "I won't take it if I have to do up to six more months in jail." I'm
       not sure which one he said.
                At different times during my representation he said, "I'm not
       taking a plea if I have to do another day" or "If I have to do any
       more than another six months." I'm not sure which one he said that
       particular occasion.
       Q. All right. Had you talked with Dr. Sakkal about pleas prior to
       that date?
       A. Absolutely.
       ....
       He didn't want to hear about a plea. Every time I broached the
       subject, he would cut me off. So it's not like we had a back-
       and-forth. It was, "No, I'm not pleading unless I come home
       today or I come home within six months."
       ....
       Q. And on that day, on April 1st, the first day of the trial, did you tell
       Dr. Sakkal what he was facing in terms of the sentence if he went
       to trial?
       A. Dr. Sakkal knew long before April 1st what he was facing. It was
       a 20-year mandatory minimum if he was convicted on one of the
       death counts. He knew that.
       ....



                                              31
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 32 of 38 PAGEID #: 2029




        Like I said, "This is an offer you should seriously consider
        accepting."
        ....
        In his own mind, to this day, he believes he did nothing wrong, and
        it's hard to talk to someone that sincerely believes they did nothing
        wrong to talk to about pleas. It was literally impossible because he
        would cut me off.
        ....
        Q. Did you think that the plea offer was a good offer?
        A. Yes.
        Q. Did you think he should take it or should have taken it?
        A. Well, looking back now, of course. I think it would have -- yeah, I
        think he should have taken it.
        Q. And did you advise --
        A. Even when he backed out, I thought he should have taken it. I
        said, "You should seriously consider it." I never -- it's not for
        me to say yes or no. I can suggest and say that "You should
        take it. You should seriously consider it," yes.
        ....
                His family was listening more than he was. They were
        encouraging him. Like I said, they spoke some in Arabic, and I
        didn't know what that was, and he broke down crying. I don't know
        why, but he broke down crying and said he didn't want to accept it
        unless he was going home then or within six months, and I couldn't
        guaranty him that.

 (Doc. 90 at PageID 1909–1914 (34:18–35:4, 11-25–37:6, 14-18), (38:6-11, 20-21),

 (39:1-4)), 1945–1946 (70:11-20, 22-25–71:2) (emphasis added)).

        The Frye “duty to communicate formal offers from the prosecution” is not the real

 issue here. To be sure, even though he testified that he couldn’t be “certain”, the Court

 finds it completely implausible that Mr. Goldberg would not have relayed the March 20

 plea offer to Defendant when he visited him at the Butler County Jail on March 24. Mr.

 Goldberg has practiced criminal law for 45 years and currently is serving his second

 ten-year term on the Cincinnati Bar Association Grievance Committee. Hence he is well

 familiar with his professional obligation to convey plea offers to his clients. (See id. at

 PageID 1937–1938 (62:8-25–63:1)). And he so testified at the March 2 hearing. (“Even



                                              32
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 33 of 38 PAGEID #: 2030




 though I felt he wasn’t going to accept it, I have a duty to convey it to him.” (Id. at

 PageID 1945 (70:6-7)).

        But even if not told on March 24, Defendant unquestionably was informed of the

 offer immediately before trial and was given time to discuss the offer with Mr. Goldberg

 and his family. The real issue, therefore, is whether Defendant has shown with

 “reasonable probability” that he would have accepted the plea offer had he been

 afforded effective assistance of counsel.

        In this regard, Mr. Goldberg credibly testified that he reminded Defendant that he

 was facing a “20-year mandatory minimum” and recommended that he “seriously

 consider” the offer. He also pointed out that—with time served, credit for future “good”

 time, and the possibility of serving his last six months at a local halfway house—the

 remaining time Defendant would spend incarcerated was relatively short. Mr. Goldberg

 also testified that Defendant’s family members—speaking in Arabic—seemed to be

 similarly encouraging him to consider the offer.

        Defendant argues that Mr. Goldberg should have been more effusive in his

 recommendation. But his recommendation cannot be considered in a vacuum:

        Q. But as counselor, as an attorney, part of the job is to give
        advice, to tell the client what you think the best strategy is, what the
        best course of action is, correct?
        A. I thought I made that pretty clear when I said, “You should
        seriously consider accepting this plea.”
        Q. Okay. But when you say “You should seriously consider” as
        opposed to “You should take this plea, I believe this is in your best”
        --
        A. I don’t know that there is a big distinction there. I even talked to
        him about if he got three years or four years and if I got a variance
        down, he would be coming home -- and I sat down with a paper
        and pad, pen and pad, and estimated when he would be coming
        home. With his time in, his good time, being in a medical facility,



                                               33
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 34 of 38 PAGEID #: 2031




        and the last six months or so in a halfway house, he would be back
        in Cincinnati in a relatively short period of time.
               I mean, just going down and laying that out for him, I thought
        that was, you know, my way of saying: This is a good deal when
        you’re looking at a minimum of 20 years if you get convicted of one
        of the death counts.
               I can’t twist someone’s arm. You know, I can’t make him
        do what he kept saying no to.

 (Id. at PageID 1946 (71:3-24) (emphasis added)). Mr. Goldberg testified throughout

 that Defendant would not tolerate any talk of a plea, testimony that Defendant himself

 corroborated. Defendant testified that he rejected a hypothetical plea to three years’

 imprisonment that Mr. Goldberg proposed in October/November 2019, wanting “full

 exoneration” instead. With this background, then, Mr. Goldberg asking Defendant to

 “seriously consider” the 46-to-57-month offer is more than a sufficient recommendation.

 That family members wished to be included in plea discussions further supports Mr.

 Goldberg’s testimony that Defendant, convinced of his innocence, was resistant to any

 compromise unless it resulted in his immediate release from custody. Listening to his

 testimony during the hearing, it is clear to the undersigned that, despite the jury’s

 verdict, Defendant remains so convinced.

        In sum, the Court is satisfied that Mr. Goldberg gave Defendant competent

 advice as to whether to accept the plea offer.

        At the hearing, Defendant testified that he did not understand the mandatory

 minimums that applied to the death specification counts, contributing to his rejection of

 the plea offer. Yet this testimony is at odds with the extensive colloquy in which the

 Court and Defendant engaged immediately prior to trial. In accord with standard

 practice, the March 20 plea offer was placed on the record prior to trial. See Frye, 566

 U.S. at 145 (“[F]ormal offers can be made part of the record . . . before a trial on the

                                              34
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 35 of 38 PAGEID #: 2032




 merits, all to ensure that a defendant has been fully advised before those further

 proceedings commence.”). At that time, the Court inquired regarding—and emphasized

 to Defendant—the “substantial difference” between the plea offer and potential

 sentence in the event of a conviction, particularly on one or more of the death

 specification counts:

               MR. MANGAN: The government did go through and prepare
       its own estimate as to what the drug quantities and the Sentencing
       Guideline calculation would be. Without going through all the
       various level calculations, the estimate ended up with a final
       Offense Level of 23. Assuming a Criminal History Category of I,
       that would be a range of 46 to 57 months.
       That was the offer.
               THE COURT: Okay. Let me ask you guys this. If, in fact,
       we proceed to trial and there was a conviction of any number of
       counts but also one of the counts involving the death of a patient,
       what would the sentencing structure look like at that point?
               MR. MANGAN: If he’s facing -- if he’s convicted of one of
       the deaths, Your Honor, it is a mandatory minimum of 20 years
       to life, is what he’s facing on that.
               THE COURT: Okay.
               MR. MANGAN: And then, in addition, Your Honor, the drug
       quantities -- let’s say regardless of whether he is convicted of one
       of the deaths, with respect to the drug quantities we could pursue
       the related conduct that would go beyond just the ones that are
       charged in the Indictment. We could do it as to all of the patients
       that we deem to be proper.
               THE COURT: Okay.
               So, Doctor, I just want to be clear that you understand
       what’s on the table in terms of the potential settlement of this
       case. The government has indicated what Mr. Mangan just
       elicited, and the most important thing, although it’s just a -- it’s not a
       guess, but it’s an estimate that the final sentencing range would be
       somewhere roughly between 46 and 57 months.
               A calculation of a sentencing range is the starting point for
       my initial determination at the end of the case. Depending on facts
       and circumstances, just so you know, I could impose a sentence
       which is easier or more lenient than that, but I could also impose a
       sentence which is harsher. So neither side is bound by what Mr.
       Mangan has said. I do have a fair amount of discretion in terms of
       the sentencing, but ballpark, 46 to 57 months.



                                              35
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 36 of 38 PAGEID #: 2033




                 Mr. Mangan has also indicated that if, as a result of a trial,
        there is a conviction for either one of the cases involving a
        deceased patient, that we’re looking at a mandatory minimum
        of 20 years, and then all the drug quantities and all that would be
        based upon whatever number of counts a conviction was sustained
        upon.
                 So there is a substantial difference between what you
        are potentially facing in this case and what the government is
        offering in terms of resolution. The difference is significant
        enough that if you guys need more time to talk about it, I want you
        to; but if you acknowledge you are aware of that difference and you
        still wish to proceed, as you’ve heard, the jury is upstairs and we
        could bring them down in about 10 or 15 minutes.

 (Doc. 65 at PageID 441–443 (4:21–6:23) (emphasis added)). And the Court confirmed

 Defendant’s understanding of the maximum possible penalty on the other counts in

 which the patients did not die:

                THE COURT: That’s okay. So, Doctor, understanding the
        conversation we’ve had, it’s absolutely your choice a hundred
        percent to go forward with the plea offer that’s on the table or to go
        further with a jury trial.
                THE DEFENDANT: The plea is not clear. The government
        is not presenting the facts correctly. I am uninformed enough to
        take the plea and, thus, I would refuse it. And I want the record to
        show the government did not offer a clear offer. They are offering
        only one simple, single minimum or maximum option in their mind,
        but they have not giving me enough information. And under the
        information they are giving me, it is unacceptable. My lawyer and I
        have talked about it, and we found it unreasonable.
                THE COURT: Okay. But let me be clear just to cover the
        last comment you made. Whether it’s reasonable or unreasonable
        I don’t know, but the government does not have a burden to
        calculate what the potential sentence would be based on
        speculating which counts of conviction there might be versus which
        counts of acquittal there might be and whether or not the death
        specifications are involved or not.
                So what they’ve done is they’ve done a general assessment
        of the total Indictment, and they’ve also made an offer which is
        substantially less than what you are facing. And I’m going to
        use the word “facing.” The offer is substantially less than the
        potential punishment you are facing if you go to trial.




                                              36
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 37 of 38 PAGEID #: 2034




                That’s all I can tell you, and that’s -- I can’t sit here and go
         through each count and speculate on whether or not there is going
         to be a --
                THE DEFENDANT: And I did not ask for a final potential
         speculation. I asked for the maximum if the death sentences were
         dropped, and I asked if the maximum for the other Indictment to be
         calculated, and that should have been known. But I understand
         they are unable to calculate, and I understand that the Court has no
         numbers to present.
                And based on those inadequate fact, I’m un-accepting, I’m
         refusing this offer which is one-sided and incomplete. For that
         reason, it is unreasonable and unfair.
                THE COURT: Okay. Let me just --
                What is the maximum possible penalty per count?
                MR. MANGAN: It’s 20 years, Your Honor.
                THE COURT: So the maximum possible penalty per
         count is 20 years, which can be ordered to serve concurrently,
         at the same time, or consecutively, which means back to back,
         to back to back, to back to back. So that is the maximum.
                So I’m sure Richie has told you what the maximum
         possible penalties are. Okay? So as I understand it, you wish
         to proceed with the trial; is that correct?
                THE DEFENDANT: Definitely.

 (Id. at PageID 448–450 (11:22–13:20) (emphasis added)). 12

         The Court appreciates that Defendant—having been convicted and facing a 20-

 year mandatory minimum—would accept the March 20 plea offer now. But he has

 failed to demonstrate with “reasonable probability” that he would have accepted the plea

 before trial if it had been presented differently.




 12 The record makes clear that Defendant previously had been told of the penalties he faced upon
 conviction. At the hearing, Mr. Allen represented to the Court that he reviewed the Indictment with
 Defendant in Florida after he was arrested. Mr. Allen qualified his representation, though, noting that
 Defendant, then on suicide watch, was in a compromised mental state. Fair enough. The Magistrate
 Judge advised Defendant of the maximum penalties he faced on all counts in the Indictment during his
 initial appearance, however. (Doc. 25 at PageID 115–116). And Mr. Goldberg consistently testified that
 he discussed the mandatory minimums with Defendant multiple times. (Doc. 90 at PageID 1913 (38:6-
 11); 1936 (61:7-13)).

                                                    37
Case: 1:18-cr-00088-MRB-SKB Doc #: 94 Filed: 05/06/20 Page: 38 of 38 PAGEID #: 2035




    IV.      CONCLUSION

          Based on the aforementioned reasons, both Defendant’s Motion for Judgment of

 Acquittal (Doc. 61) and Defendant’s Motion for a New Trial (Doc. 64) are hereby

 DENIED.

          IT SO ORDERED.

                                                 /s/ Michael R. Barrett
                                                 Michael R. Barrett, Judge
                                                 United States District Court




                                            38
